ORDER ON MOTION FOR REHEARING CASTILLO, Judge. {80} In its motion for rehearing and the briefs in support of the motion, ACP raises four issues that are the subject of this order: ACP’s contention that the City erred in amending the 81USP by resolution, instead of by ordinance; ACP’s contention that this opinion will now allow municipalities to change zoning by words, instead of by maps; ACP’s allegation that this Court misunderstood the specific zoning of the Uptown area; and ACP’s position that the takings verdict should stand. We address each issue in turn. I. ISSUES A. Resolution Versus Ordinance {81} ACP contrasts the language of Section 14-16-4-l(D) of the Code, which directs that text amendments be made by ordinance, with Section 14-16^1-1(0(9) of the Code, which does not require an ordinance to effect zone map amendments. ACP then contends that because the amendments to the 81USP were made by resolution and not by ordinance, the City did not follow its own procedures and, further, that use of a resolution, instead of an ordinance, evidences the City’s • intent to amend the 81USP by zone map amendment.  {82} While we agree that the zoriing code does contemplate that amendments to the text of the code be made by ordinance, the adoption of the 95USP by resolution does not end the inquiry. A similar argument was made in West Old Town Neighborhood Ass’n, 1996-NMCA-107, ¶ 12, 122 N.M. 495, 927 P.2d 529. Our analysis in that case was based on the premises that when a resolution is in substance an ordinance or a permanent regulation, the name given to the resolution is immaterial, and that if it is passed with all the formality of an ordinance, the resolution thereby becomes a legislative act. Thus, it is not critical whether it be called an ordinance or a resolution. There is no argument here that the 95USP was not adopted with the same formality as that of an ordinance. There were numerous hearings on the proposed amendments to the 81USP, and the City Council finally adopted the resolution on a 7-0 vote. Consequently, we will not “violate a basic tenet of judicial review by exalting form over substance.” W. Old Town Neighborhood Ass’n, 1996-NMCA-107, ¶ 13, 122 N.M. 495, 927 P.2d 529. B.Zoning by Words {83} ACP contends that our opinion will allow municipalities to actually change zoning by the vehicle of text amendments. We disagree because we have held that the text amendment here did not actually change the zoning. We appreciate ACP’s concern, but it does not apply to the facts of this case. Further, “[sjhould such a course of procedure be pursued in other cases, we will know how to deal with it.” State ex rel. Delgado v. Stanley, 83 N.M. 626, 627, 495 P.2d 1073, 1074 (1972). C. Zoning in the Uptown Sector {84} ACP characterizes the zoning in the Uptown Sector under the 81USP as “SU-3 Zone for the Uptown Metropolitan Urban Center” and maintains that this Court erroneously concluded that the zoning for this part of Uptown is the generic “SU-3 Special Center Zone.” ACP misreads the opinion. In paragraph 59 of the opinion, we discussed the definition of SÚ-3 as set out in the Code, and we focused on the flexibility allowed by this type of zoning. The areas within the boundaries of the City are divided into basic zones, and SU-3 is one of the zones. Code § 14-16-2-1. Uses must be consistent with the master plan and may be specified by a duly adopted Sector Development Plan.Code § 14-16-2-24(A). “Specifications contained in the Sector Development Plan shall control.” Id. ACP argues that we mistakenly considered the intense core as zoned “SU-3 Special Center Zone” without any specification of permitted uses, while the land was in fact zoned “SU-3 Zone for the Uptown Metropolitan Urban Center” with specific allowance of uses that are for the most part permissive in C-2 zones. The denomination “SU-3 Zone for the Uptown Metropolitan Urban Center” does not zone this area. It is the title of this section of the 81USP and does not affect the SU-3 zoning designation. The additional language merely indicates the location of the SU-3 Zone. We agree with ACP that the 81USP lists permitted uses in the SU-3 Zone; our points were that SU-3 zones can have different permitted uses and that this is allowed under this type of zoning designation. ACP also seems to be arguing that all permitted uses listed in the 81USP are allowed. This is not the case. Even though a use is permitted, that use as set out in a proposed site development plan might not be approved. All permissive uses are “subject to site development plan approval,” and in the approval of a site development plan, requirements may be imposed “as may be necessary to implement the purpose of [the 81USP].” D. Takings Verdict {85} This case was tried to a jury on alternative theories: violation of procedural due process resulting in damages and a claim of a constitutional taking. The jury awarded damages on both claims. ACP then elected judgment on the due process violation to prevent a double recovery; judgment was entered thereon. ACP reads our opinion to reverse the due process judgment and asks this Court to clarify the effect of the opinion on the takings verdict, which ACP contends was not affected because there was evidence supporting the theory of takings involving the denial of all economically viable use of ACP property and this theory was not affected by our opinion. The City understands the opinion to reverse the takings verdict. We agree that this issue should be clarified, and we agree with the City. {86} The parties take opposite views on the effect of ACP’s electing judgment on the due process verdict. Citing to Grogan v. Garner, 806 F.2d 829, 839 (8th Cir.1986), ACP contends that if one verdict is lost on appeal, the judgment should be modified to substitute the other verdict. The City contends that ACP has forfeited its right to resurrect the takings verdict because a judgment of dismissal was entered on the verdict and because ACP did not appeal and thus waived the issue. Since we are reversing the takings verdict on a separate ground, we need not address the effect of the election of verdicts on this case.  {87} ACP relied on two experts to prove that the City had denied ACP all economically viable use of its property: Anne Ricker and Michael Halsey. Both experts opined that the 95USP prevented any type of development on the property that would be economically feasible for ACP. What they failed to take into account, however, was the effect of the 81USP. Ms. Ricker testified that she made no analysis as to whether the site plan “was approvable under the 1981 Sector Plan.” Mr. Halsey agreed with Ms. Ricker’s opinion, and his testimony contained no information about the effect of the 81USP on the site plan. The effect of our opinion has been to uphold the City’s denial of the site plan under the 81USP. This fact was not considered by the experts in coming to their opinions, and their opinions were expressly based on the idea that the 95USP did something to ACP’s right to develop the property that was different from the 81USP; therefore, those opinions cannot provide the basis for the damages awarded in this case. See Grudzina v. N.M. Youth Diagnostic & Dev. Ctr., 104 N.M. 576, 582, 725 P.2d 255, 261 (Ct.App.1986) (observing that “an expert’s opinion is only as good as the factual basis for it”); Niederstadt v. Ancho Rico Consol. Mines, 88 N.M. 48, 51, 536 P.2d 1104, 1107 (Ct.App.1975) (stating that if the expert who testifies lacks pertinent information, his or her opinion cannot satisfy the burden imposed by the applicable statute). Since ACP’s proposed development could not have been built under the 81USP, no damages could have resulted from similar prohibitions under the 95USP, and ACP therefore failed in its burden to prove that the 95USP effected an unconstitutional taking caused by the denial of all economically viable use of the property. Accordingly, we reverse the takings verdict. II. MOTIONS {88} All motions filed after the motion for rehearing are hereby denied. {89} IT IS SO ORDERED. AVE CONCUR: MICHAEL D. BUSTAMANTE, Chief Judge, and LYNN PICKARD, Judge.